MEMORANDUM OPINION
ANDERSON, Justice.
This case is an appeal from a driver’s license suspension. Because appellant, Kevin Parks, refused to give a breath specimen, his driver’s license was automatically revoked. See Tex.Trans.Code Ann. § 724.035(a)(1) (Vernon 1999). An administrative hearing was held to review the suspension of appellant’s driver’s license, and the Administrative Law Judge (ALJ) found that appellant had refused and affirmed the suspension. Appellant appealed that ruling to the county court, where his appeal was dismissed, and then he appealed the county court ruling to this court. We hold this court lacks jurisdiction to consider this appeal. See Texas Department of Public Safety v. Callender, 14 S.W.3d 319 (Tex.App.—Houston [14th Dist.] 1999, pet. filed) (dismissing appeal because neither the Transportation Code nor the applicable provisions of the Administrative Procedure Act confer jurisdiction on an appellate court to hear appeals arising from a county court at law or district court arising under chapters 524 or 724 of the Transportation Code). Accordingly, we dismiss this appeal for want of jurisdiction.